Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Plan Administrator of the Ames National Corporation 401(k) Profit Sharing Plan Ames, Iowa We consent to the incorporation by reference in the Registration Statement No. 333-146844 on Form S-8 of Ames National Corporation of our report dated June 24, 2010, appearing in this Annual Report on Form 11-K of Ames National Corporation 401(k) Profit Sharing Plan for the year ended December 31, 2009. /s/ Clifton Gunderson LLP West Des Moines, Iowa June 24, 2010
